Hotchkiss, J.:
The original certificate was issued in 1906. The applica. tion for a reissue was made in July,-1913. In this application appellant states, 111 am now actually engaged in the business of master or employing plumber and have an office or place of business located at 775 Seventh Avenue.” The application was refused-on the ground that the appellant’s statement that he was a master or employing plumber was false. In truth, at the time of the application, appellant was employed by the New York Railways Company at a salary and in a shop furnished by it, at the address stated in the application. No license is required by a journeyman, but only by one “ engaging in the business of master or employing plumbers.” (People ex rel. Nechamcus v. Warden, etc., 144 N. Y. 529, 537.)* There is nothing in this record, however, which shows that at the time of his application appellant was a master plumber within the above definition or otherwise. If it had appeared that appellant was acting as master rather than a journeyman, that he exercised powers and duties of superintendence or that he had journeymen plumbers working under his direction, I do not think the mere fact that he himself was working as an employee of another rather than independently, would have affected his right to a certificate, but this record is. barren of any such evidence. On this ground, the order should be affirmed, -with ten dollars costs and disbursements, and without prejudice to anew application on sufficient papers. *883Ingraham, P. J., McLaughlin, Scott and Dowling, JJ., concurred. Order affirmed, with ten dollars costs and disbursements, without prejudice to new application on sufficient papers.

See Greater N. Y. Charter (Laws of 1901, chap. 466), §§ 1572-1574, as added by Laws of 1913, chap. 755.— [Rep.